Perley, J.
The evidence reported in this case is direct to the fact that the plaintiffs were in possession of the defendant’s stable, and that they caused the repairs to be made, for which the action is brought. None of the exceptions taken by the defendant relate to evidence introduced to prove that the repairs were made by the plaintiffs, and that the defendant was bound to pay the plaintiffs for them. But the exceptions go on the ground that though the repairs were made by the plaintiffs for the defendant, and he is liable to pay the plaintiffs for them, yet the plaintiffs cannot recover in this suit, because the evidence was not sufficient to show that the plaintiffs were partners ; because, if partners, they are not shown to have been so, under the name and style they use in their writ; and because they have declared in general indebitatus assumpsit, and not on or according to the lease, under which they occupied the premises.
The defendant gave in evidence the lease under which the plaintiffs occupied, and in that lease the lessees are described as “ S. F. Ripley & Co.” In any question arising directly under the lease, the defendant would be estopped to deny that the lessees were a partnership, using the style of S. F. Ripley & Co., and though not in this case matter of estoppel, the lease of the defendant is clearly competent evidence that there was such a firm as S. F. Ripley & Co., to which he had demised the premises. The fact that the lease produced by the plaintiffs, on notice from the defendant, is signed by Ripley only, is by no means conclusive that the lease was understood to have been made to Ripley alone, under the name of S. F. Ripley & Co. The case does not show that the lease was made in exact counterparts. *443If the defendant had chosen to produce his own lease, instead of calling for that held by the plaintiff, it would have been very likely to show that the defendant held the other plaintiffs, as well as Ripley, responsible, as his tenants, for the rent.
Was the evidence competent to show that the plaintiffs constituted the firm of S. F. Ripley & Co. ?
The evidence was direct that the plaintiffs agreed to hire a stable for their common use ; that they afterwards occupied this stable according to this agreement; that they furnished money in the stipulated proportions to pay their hostler and to pay the rent. They made these repairs on the building, while they so occupied it. They entered and held under a lease made by the defendant to S. F. Ripley & Co. This must be held competent and quite satisfactory evidence that the plaintiffs were partners under the firm of S. F. Ripley & Co., and as such, made the repairs in question.
It is no objection to the partnership, that it was limited to a single transaction. Story on Partnership, 107.
If we understand the next objection of the defendant, it is in substance this : When the repara were contracted to be made, the plaintiffs were in possession of the stable under a written lease; and therefore the declaration should have been on the lease.
It is not suggested that the lease contained any stipulation for repairs. The plaintiff’s evidence was of a contract subsequent to the lease, and so far as the case shows, wholly independent of it. We are at a loss to- understand how the lease could be properly introduced into a declaration on an agreement not contained in the lease, nor in any way connected with it. The action appears to be properly brought in general indebitatus assumpsit.
As to the instructions moved for respecting the plaintiffs liability to pay rent in case the premises were not tenantable; the plaintiffs held under a written lease, which is not in the case; wo have no means of deciding whether, under the lease, the plaintiffs would be bound to pay rent if the premises were not tenantable. There is no evidence reported, tending to show that the premises *444were not tenantable. Nothing here shows that the instructions were in any way .material.

Judgment on the Verdict.